DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-6 and 12, in the reply filed on 30 November 2020 is acknowledged.
Claims 1-3 and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 November 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 December 2019 and 8 April 2020 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,353,424 (Tanahashi).

The steel sheet has the following composition:

Claim 4
Tanahashi
(3:42-61) 
Carbon
0.28-0.42
0.20-0.42
Silicon
1.5 or less
0.06-0.5
Manganese
1.0-2.2
0.2-2.2
Phosphorus
0.05 or less
0.03 or less
Sulphur
0.005 or less
0.02 or less
Aluminum
0.01-0.5
0.001-0.03
Nitrogen
0.005 or less
0.1 or less
Titanium
0.005-0.15
0.001-0.05
Iron
Balance
Balance


The composition of the steel also includes:

Claim 5
(At least one of)
Tanahashi
(3:42-61) 
Niobium
0.15 or less
0-0.1
Boron
0.0050 or less
0.0005-0.01
Molybdenum
0.50 or less
0-1.0
Chromium
0.50 or less
0.1-2.5
Antimony
0.001-0.020
-

0.005 or less
-
Magnesium
0.005 or less
-
Rare Earth Metal
0.005 or less
-
Vanadium
0.15 or less
0-0.5
Copper
0.50 or less
0-1.0
Nickel
0.50 or less
0-5.0
Tin
0.50 or less
-
Zinc
0.10 or less
-
Cobalt
0.10 or less
-
Zirconium
0.10 or less
-
Tantalum
0.10 or less
-
Tungsten
0.10 or less
0-0.5


The ranges of the respective elements for the high strength steel sheet of Tanahashi overlap the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. 
The instant claims set forth no lower limit for the Ti-based precipitates. Every molecular combination of titanium with another element, such as carbon, would meet this claimed limitation. Therefore, the product of Tanahashi would meet the precipitate limitation. Applicant is encouraged to amend the claim to more clearly set forth the intended precipitate size range. 
For hot rolling, for example, the following parameters may be used: a temperature of 1200 to 1250° C. for heating a casting product, a reduction ratio of 50 to 90% for rough rolling, a 
The instant application teaches that by appropriately controlling the hot rolling and the subsequent first heat treatment, the standard deviation of Vickers hardness measured every 200 μm in the thickness direction within a range from a depth position of 100 μm from the surface of the steel sheet to the mid-thickness part can be 40 or less. (¶77 of Specification) The sheet is hot rolled under a set of conditions including a rolling reduction of 12% or more at a final pass of finish rolling, a rolling reduction of 15% or more at a pass immediately before the final pass, and a finisher delivery temperature of 860° C. to 950° C. (¶62 of Specification) 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed standard deviation of Vickers hardness. 

As to claims 6 and 12, the steel sheet of Tanahashi may be plated with aluminum, zinc, or the like. (9:19-20) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784